Burnett, J., after stating the facts, delivered the opinion of the Court—Field, J., concurring.
The objection on the part of the prisoner does not seem, un*539der the circumstances, to have been well taken. The intention of the prisoner’s counsel was to prove the simple fact that the prosecutor had purchased the pistol “ to use upon the person” of the prisoner, and from this circumstance, to leave the jury to infer that the witness purchased the instrument with the "intent to assault the prisoner, and not use it in his own defence. The attorney for the State had then the right to ask the witness for what purpose he purchased the pistol. The question as to the motive or interest of the witness, was brought out by the question of prisoner’s counsel, and it was competent for the witness to state the grounds of his conduct, to show his motive.
“Thus, when the question is, whether the party acted prudently, wisely, or in good faith, the information on which he acted, whether true or false, is original and material evidence.” 1 Green. Ev., § 101.
Judgment affirmed.